


Exhibit 10.2




AMENDMENT TO
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
MITIGATION CLAUSE WAIVER






WHEREAS, Jens Meyerhoff (“Employee”) and First Solar, Inc. (“Employer”) are
party to a Non-Competition and Non-Solicitation Agreement effective as of
October 31, 2006 (as amended and in effect on the date hereof, the “NonCompete
Agreement”) and an Amended and Restated Employment Agreement effective as of
December 30 2008 (as amended and in effect on the date hereof (the “Employment
Agreement”);


WHEREAS, on September 30, 2011, Employee's employment with Employer will
terminate without “cause” (as defined in the Employment Agreement);


WHEREAS, Employee is eligible to receive certain severance payments under the
Employment Agreement if the release condition set forth in the Section
1.5(b)(ii) of the Employment Agreement Section is timely satisfied;


WHEREAS, Employee has indicated that he will timely satisfy the release
condition;


WHEREAS, Section 1.5(b)(iii) of the Employment Agreement is a mitigation clause
that provides for the reduction of Employee's severance payments by the amount
of compensation earned by Employee from other employment in the twenty-four
month period following the employment termination;


WHEREAS, Employee wishes Employer to waive the mitigation clause of Section
1.5(b)(iii) of the Employment Agreement;


WHEREAS, Employer wishes to extend the “Restricted Period” under the NonCompete
Agreement from twenty-four months to thirty-six months after Employee's
termination of employment;


NOW, THEREFORE, effective September 30, 2011, the parties agree as follows:


1.
Section 1.1 of the NonCompete Agreement is amended to increase the Restricted
Period from twenty-four to thirty-six months following Employee's termination of
employment.



2.
Employer waives the mitigation clause of Section 1.5(b)(ii) of the Employment
Agreement and shall have no further force and effect.



3. Except as provided above, the NonCompete Agreement and Employment Agreement
shall remain in full force and effect.












--------------------------------------------------------------------------------




Signed:
/s/ Jens Meyerhoff
Jens Meyerhoff
Agreed to by First Solar, Inc.
 




By: /s/ Carol Campbell
Carol Campbell


Its: Executive Vice President, Human Resources





